Case 2:20-cv-00014-JPJ-PMS Document 58 Filed 03/01/21 Page1of5 Pageid#: 376

CLERK'S OFFICE U.S.
IN THE UNITED STATES DISTRICT COURT AT ABINGDON, Vit anna

FILED
FOR THE WESTERN DISTRICT OF VIRGINIA
MAR - | 2021

JU C.D} , CLERK
MELINDA SCOTT, ) on Chk wat

Plaintiff )
Vv. ) Case No. 2:20cv14

WISE COUNTY DEPT. )
of SOCIAL SERVICES, )

et al )

MOTION TO RECUSE

COMES NOW, the Plaintiff, and files this Motion to Recuse. Plaintiff motions that Judge
Jones, who has been assigned to the above case, should be recused from the case because he is
gender biased against the Plaintiff which makes him unable to render an impartial and fair

judgment in the case.

In his most recent Order dated February 16, 2021, he cites a number of things that shows
he is not applying the federal rules and legal standards of the 4"" district with equal weight toward

the Plaintiff and Defendant Moon. The statements which reveal this are listed as follows:

(a) “One of those conditions is that the private mailbox must be the only address
discoverable for the Defendant” and; “If true, service could have been made upon

Moon on any person also residing in that home who is at least 15 years old”

2:20cv14
Plaintiff's Motion to Recuse (2.26.21)
Page 1of5
Case 2:20-cv-00014-JPJ-PMS Document 58 Filed 03/01/21 Page 2of5 Pageid#: 377

 

Florida Statue 48.03 1(6)(a) does not say that the private mailbox or virtual office must
be the only discoverable address (emphasis added). Florida Statue 48.031(6)(a) says: “If
the only address for a person to be served which is discoverable through public records ts
a private mailbox, virtual office...” (emphasis added). It does not say “only discoverable
address”. It says “only address for a person to be served...” followed by “which is
discoverable...”. There is a difference between “only discoverable address” and “only

address for a person to be served”.

Even if Defendant Moon would have a residence in Pensacola, Florida that does not
mean this was the best route for Plaintiff Scott to serve him. Defendant Moon, as evidenced
by his own pleadings, could have made multiple objections to being served at his
Pensacola, Florida address. By serving him at his business private mailbox, this eliminates
controversy and arguments around his residency. The Judge’s own Order says “if true”.
Therefore, while Jones’ Order acknowledges a debate and controversy around residency,
he denies that treating Defendant Moon as a business and serving him at his business
address is the best form of service to avoid wasting judicial resources and everyone’s time

arguing about residency.

Additionally, he fails to acknowledge the Plaintiff's duty to serve the Summons and
Complaint in a timely manner, thus necessitating service at a place not involving residency
controversy. As noted in several of Plaintiff Scott’s pleadings, which Judge Jones elected
to overlook, Defendant Moon advertised online that he should be served at that private
mailbox (Docket No. 47) and even told New Zealand law enforcement that that is where

he is to be served, as noted in the Plaintiff's pleadings (Docket No. 47).

2:20cv14
Plaintiff's Motion to Recuse (2.26.21)
Page 2 of 5
 

Case 2:20-cv-00014-JPJ-PMS Document 58 Filed 03/01/21 Page 3of5 Pageid#: 378

The legal standards of the 4" District are not being applied equally to the Plaintiff.
Instead, Defendant Moon’s advertising publicly of his private mailbox for service is being
permitted as a form of avoiding service. When a Defendant has avoided service by
manipulative means, the legal standard in the 4" District is to permit a Plaintiff service “by
any other means of service that it deems appropriate in the circumstances and reasonably
calculated to give actual notice” (Binks v. Collier, Fourth District, Maryland, 2019). This

is not a standard being applied or extended to the Plaintiff.

(b) “Moreover, there is no evidence that the private mailbox did its duty or that Moon

actually received the Summons and Complaint”

This statement is so absurdly prejudicial to the Plaintiff. The US Marshal’s own

signature is the evidence that the private mailbox did its duty to receive the mail.

The legal standard of the 4" District, after being served by a US Marshal is not that the
Plaintiff should prove Defendant Moon received the Summons and Complaint. The legal
standard for the 4" district is that the Defendant must prove that he didn’t get the Summons
and Complaint. This legal standard was outlined in several of the Plaintiff’s Motions and
Memorandum of Law(s) (Docket No. 29, 47). When there is service based upon Rule
4(c)(3) the burden of proof is on the Defendant, not on the Plaintiff. The Plaintiff has
already provided this court with a statement from a US Marshal’s own signature that

service was effectuated pursuant to Rule 4(c)(3).

(c) “There is no evidence that the Plaintiff has been subjected to legal prejudice or that any

other factors point to fault on Moon’s part”

2:20cv14
Piaintiff’s Motion to Recuse (2.26.21)
Page 3 of 5
Case 2:20-cv-00014-JPJ-PMS Document 58 Filed 03/01/21 Page 4of5 Pageid#: 379

The legal standard in the Fourth District is that when a Defendant has constructive notice
of the lawsuit, they are required to act. This legal standard was outlined in the Plaintiff's
Memorandum of Law (Docket No.47). The Plaintiff notated several places in her pleadings that

the Defendant had notice of the lawsuit even before he was served (Docket No. 43, 47).

It is absolutely legal prejudice against the Plaintiff to tell her that “she does not need the
courts permission to engage in discovery” (docket no. 17) and then flip the script to deny her
Motion to Compel upon a Defendant who has information about John Does 1-3 and Jane Doe 1 in
order to serve them. It’s glaringly obvious that these contradictory approaches with double
standards between the female Plaintiff Scott and male Defendant Moon are due to gender bias in

favor of the Defendant and Defendant’s counsel on the basis of their gender.

WHEREFORE, Judge Jones should recuse himself from this case if he cannot render an impartial
and fair judgment based upon the rules and legal standards of the Fourth District instead of ruling

upon gender bias in favor of a male attorney (Hardin) and male Defendant (Moon).

I MOTION FOR THIS

f *
elinda Scott, pro-se
PO BOX 1133-2014PMB87
Richmond, VA 23218

mscottw@gmu.edu

540-692-2342

2:20cv14
Plaintiff's Motion to Recuse (2.26.21)
Page 4o0f5
Case 2:20-cv-00014-JPJ-PMS Document 58 Filed 03/01/21 Page5of5 Pageid#: 380

CERTIFICATE OF SERVICE

I hereby certify that I have both mailed a copy of this MOTION TO RECUSE to the Defendant,
by counsel, to Matthew D. Hardin, VSB #87482 1725 I Street NW, Suite 300 Washington, DC
20006 and at matthewdhardin@gmail.com on this ___ 26th day of FEB., 2020.

Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342

2:20cv14
Plaintiff's Motion to Recuse (2.26.21)
Page 5 of 5
